Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 6, 7, 12-21 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1, 15-17, 22, 23 of copending Application No. 17/254, 843 (hereinafter '843). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claims fall within the scope of '843 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 (claim 15).
Claim 3 (claim 15, lines 11-14).
Claim 4 (claim 15, lines 18 and 19).
Claim 6 (claim 15: lines 18-20).
Claim 7 (claim 15 lines 15-19).
Claim 12 (claim 24).
Claim 13 (claim 16).
Claim 14 (claim 16).
Claim 15 (claim 17).
Claim 16 (claim 22).
Claim 17(claim 15, lines 20-24).
Claim 18 (claim 23).
Claim 19 (claim 15, lines 12-14, and claim 21).
Claim 20 (claims 1 and 15).
Claim 21 (claim 1).

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 2, 15, 20 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting Rejection, set forth in this Office action.
Fischer (USPAP. 2008/0172574) discloses a method for providing technical support service includes generating a plurality of problem resolutions that are determined to resolve an identified technical problem; attributing weights to each of said plurality of problem resolutions according to frequency of use; and in response to a request to resolve said identified problem, selecting a problem resolution from among said plurality of problem resolutions based at least in part on said attributed weights (Abstract). Fischer discloses at Par. 180 that after a resolution is selected, a delivering operation 1314 delivers the resolution to the end user (e.g., to the client application), or the client application retrieves the selected resolution from a specified location. Alternatively, the selected resolution may be pushed to the end user by a technical support agent. Par. 188 discloses an embodiment of the enabling operation 1506 which involves a technical support agent sending an activation command to a client application. Another embodiment involves the client application informing the end user of a password or key to enable the feature(s). In yet another embodiment, the technical agent could activate the feature(s) through a remote control of the end user's system. 
Klyut et al. (USPAP. 2012/0203880) discloses a remote device management. A programmatic interface is associated with each application plug-in. A web server included with the on-device agent provides access to the programmatic interfaces according to open standards such as HTML or XML. The present disclosure enables access to remote devices through existing infrastructure without the need for proprietary systems. An IT administrator or other administrator may remotely access and update software and hardware, track device data plan usage statistics, provide live support, and track current and historical device locations. Further, through the use of the present disclosure developers may provide customizable applications employing plug-ins on the remote device targeted for their own system. This disclosure also enables management of remote devices and the data thereon via a data loss prevention component (Abstract; Pars. 69-90).
Regarding claim 2, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "in response to receiving a second service ticket submitted on behalf of a second client device: classifying the second service ticket…verifying that the programmatic replay of the set of actions transitioned the second client device to a desired system state associated with the RP" in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 20, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "in response to receiving a second service ticket submitted on behalf of a second client device: classifying…verifying that the programmatic replay of the set of actions transitioned the second client device to a desired system state associated with the RP" in combination with other limitations in the claims as defined by Applicants. 
Regarding claim 21, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "in response to receiving a second service ticket…verifying that the programmatic replay of the set of actions transitioned the second client device to a desired system state associated with the RP" in combination with other limitations in the claims as defined by Applicants. 
Claims 3-19 depend from claim 2 and therefore would be allowable if rewritten to overcome the rejection(s) under Double Patenting, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        September 24, 2022